EXHIBIT 10.2

 

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO
SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

THE REGISTERED HOLDER UNDERSTANDS AND ACKNOWLEDGES THAT THIS WARRANT WILL BE
SUBJECT TO CERTAIN RESALE RESTRICTIONS UNDER APPLICABLE SECURITIES LAWS IN
CANADA, THE TERMS OF WHICH MAY BE ENDORSED ON THE CERTIFICATES REPRESENTING THE
WARRANT AS A PRINTED OR ELECTRONIC LEGEND, AND THE REGISTERED HOLDER AGREES TO
COMPLY WITH SUCH RESALE RESTRICTIONS. THE REGISTERED HOLDER ALSO ACKNOWLEDGES
THAT IT HAS BEEN ADVISED TO CONSULT ITS OWN INDEPENDENT LEGAL ADVISOR WITH
RESPECT TO THE APPLICABLE RESALE RESTRICTIONS AND THE REGISTERED HOLDER, IS
SOLELY RESPONSIBLE FOR COMPLYING WITH SUCH RESTRICTIONS AND THE COMPANY IS NOT
RESPONSIBLE FOR ENSURING COMPLIANCE BY THE REGISTERED HOLDER OR, IF APPLICABLE,
THE DISCLOSED PRINCIPAL, WITH THE APPLICABLE RESALE RESTRICTIONS.

 



Warrant No. C-1

 

Number of Shares: 1,480,000

Date of Issuance: December 28, 2017

 

 (subject to adjustment)



 

QUOTEMEDIA, INC.

 

Common Stock Warrant

 

QuoteMedia, Inc., a Nevada corporation (the “Company”), for value received,
hereby certifies that Bravenet Web Services, Inc. or its registered assigns (the
“Registered Holder”), is entitled, subject to the terms set forth below
(including, without limitation, Section 7), to purchase from the Company, at any
time after the date hereof and on or before the Expiration Date (as defined in
Section 5 below), 1,480,000 shares (as adjusted from time to time pursuant to
the provisions of this Warrant) of the common stock, par value $0.001 per share,
of the Company (the “Common Stock”), at an exercise price of $0.10 per share.
The shares issuable upon exercise of this Warrant and the exercise price per
share, as adjusted from time to time pursuant to the provisions of this Warrant,
are sometimes hereinafter referred to as the “Warrant Stock” and the “Exercise
Price,” respectively.

 

This Warrant is issued in connection with that certain Debt Exchange Agreement,
dated as of the date hereof, by and among the Company, the Registered Holder and
the other Debt Holder named therein.

 

1. Exercise.

 

(a) Manner of Exercise. This Warrant may be exercised by the Registered Holder,
in whole or in part, by surrendering this Warrant, with the purchase/exercise
form attached hereto as Exhibit A duly executed by such Registered Holder or by
such Registered Holder’s duly authorized attorney, at the principal office of
the Company, or at such other office or agency as the Company may designate,
accompanied by payment in full of the aggregate Exercise Price payable in
respect of the number of shares of Warrant Stock purchased upon such exercise
(the “Purchase Price”). The Purchase Price may be paid by cash, check, wire
transfer, or by the surrender of promissory notes or other instruments
representing indebtedness of the Company to the Registered Holder.

 



  1

   



 

(b) Effective Time of Exercise. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the day on
which this Warrant shall have been surrendered to the Company as provided in
Section 1(a) above. At such time, the person or persons in whose name or names
any certificates for Warrant Stock shall be issuable upon such exercise as
provided in Section 1(d) below shall be deemed to have become the holder or
holders of record of the Warrant Stock to be represented by such certificates.

 

(c) Net Issue Exercise.

 

(i) In lieu of exercising this Warrant in the manner provided above in Section
1(a), and subject to the approval of the Company, the Registered Holder may
elect to receive shares equal to the value of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant at the principal office of
the Company together with notice of such election on the purchase/exercise form
appended hereto as Exhibit A duly executed by such Registered Holder or such
Registered Holder’s duly authorized attorney, in which event the Company shall
issue to such Registered Holder a number of shares of Common Stock computed
using the following formula:

 

X = Y (A - B)

          A

 



Where

X =

The number of shares of Common Stock to be issued to the Registered Holder.

 

Y =

The number of shares of Common Stock purchasable under this Warrant or, if only
a portion of the Warrant is being exercised, the portion of the Warrant being
cancelled (at the date of such calculation).

 

A =

The fair market value of one share of Common Stock (at the date of such
calculation).

 

B =

The Exercise Price (as adjusted to the date of such calculation).



 

(ii) For purposes of this Section 1(c), the fair market value of one share of
Common Stock on the date of calculation shall mean:

 

(A) if the Company’s Common Stock is traded on a securities exchange or actively
traded over-the-counter:

 

(1) if the Company’s Common Stock is traded on a securities exchange, the fair
market value shall be deemed to be the average of the closing prices over a 30
day period ending three days before the date of calculation; or

 

(2) if the Company’s Common Stock is actively traded over-the-counter, the fair
market value shall be deemed to be the average of the closing bid or sales price
(whichever is applicable) over the 30 day period ending three days before the
date of calculation; or

 



  2

   



 

(B) if (A) is not applicable, the fair market value shall be the highest price
per share which the Company could obtain on the date of calculation from a
willing buyer (not a current employee or director) for shares of Common Stock
sold by the Company, from authorized but unissued shares, as determined in good
faith by the Board of Directors, unless the Company is at such time subject to
an acquisition as described in Section 5(b) below, in which case the fair market
value per share of Common Stock shall be deemed to be the value of the
consideration per share received by the holders of such stock pursuant to such
acquisition.

 

(d) Delivery to Registered Holder. As soon as practicable after the exercise of
this Warrant in whole or in part, and in any event within ten days thereafter,
the Company at its expense will cause to be issued in the name of, and delivered
to, the Registered Holder, or as such Holder (upon payment by such Registered
Holder of any applicable transfer taxes) may direct:

 

(i) a certificate or certificates for the number of shares of Warrant Stock to
which such Registered Holder shall be entitled, and

 

(ii) in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor and with the same date, calling in the aggregate on
the face or faces thereof for the number of shares of Warrant Stock equal
(without giving effect to any adjustment thereof) to the number of such shares
called for on the face of this Warrant minus the number of such shares purchased
by the Registered Holder upon such exercise as provided in Section 1(a) above
(without giving effect to any adjustment thereof).

 

2. Adjustments.

 

(a) Stock Splits and Dividends. If outstanding shares of Common Stock shall be
subdivided into a greater number of shares or a dividend in Common Stock shall
be paid in respect of Common Stock, the Exercise Price in effect immediately
prior to such subdivision or at the record date of such dividend shall
simultaneously with the effectiveness of such subdivision or immediately after
the record date of such dividend be proportionately reduced. If outstanding
shares of Common Stock shall be combined into a smaller number of shares, the
Exercise Price in effect immediately prior to such combination shall,
simultaneously with the effectiveness of such combination, be proportionately
increased. When any adjustment is required to be made in the Exercise Price, the
number of shares of Warrant Stock purchasable upon the exercise of this Warrant
shall be changed to the number determined by dividing (i) an amount equal to the
number of shares issuable upon the exercise of this Warrant immediately prior to
such adjustment, multiplied by the Exercise Price in effect immediately prior to
such adjustment, by (ii) the Exercise Price in effect immediately after such
adjustment.

 

(b) Reclassification, Etc. In case of any reclassification or change of the
outstanding securities of the Company (or any other corporation the stock or
securities of which are at the time receivable upon the exercise of this
Warrant) or any similar corporate reorganization on or after the date hereof,
then and in each such case the Registered Holder, upon the exercise hereof at
any time after the consummation of such reclassification, change,
reorganization, merger, or conveyance, shall be entitled to receive, in lieu of
the stock or other securities and property receivable upon the exercise hereof
prior to such consummation, the stock or other securities or property to which
such Registered Holder would have been entitled upon such consummation if such
Registered Holder had exercised this Warrant immediately prior thereto, all
subject to further adjustment as provided in Section 2; and in each such case,
the terms of this Section 2 shall be applicable to the shares of stock or other
securities properly receivable upon the exercise of this Warrant after such
consummation.

 



  3

   



 

(c) Adjustment Certificate. When any adjustment is required to be made in the
Warrant Stock or the Exercise Price pursuant to this Section 2, the Company
shall promptly mail to the Registered Holder a certificate setting forth (i) a
brief statement of the facts requiring such adjustment, (ii) the Exercise Price
after such adjustment, and (iii) the kind and amount of stock or other
securities or property into which this Warrant shall be exercisable after such
adjustment.

 

3. Transfers.

 

(a) Unregistered Security. Each holder of this Warrant acknowledges that this
Warrant and the Warrant Stock have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), and agrees not to sell, pledge,
distribute, offer for sale, transfer, or otherwise dispose of this Warrant or
any Warrant Stock issued upon its exercise in the absence of (i) an effective
registration statement under the Securities Act as to this Warrant or such
Warrant Stock and registration or qualification of this Warrant or such Warrant
Stock under any applicable U.S. federal or state securities law then in effect
or (ii) an opinion of counsel, satisfactory to the Company, that such
registration and qualification are not required. The Registered Holder
understands and acknowledges that this Warrant and the Warrant Stock will be
subject to certain resale restrictions under applicable securities laws in
Canada, the terms of which may be endorsed on the certificates representing this
Warrant and the Warrant Stock as a printed or electronic legend, and the
Registered Holder agrees to comply with such resale restrictions. The Registered
Holder also acknowledges that it has been advised to consult its own independent
legal advisor with respect to the applicable resale restrictions and the
Registered Holder is solely responsible for complying with such restrictions and
the Company is not responsible for ensuring compliance by the Registered Holder
or, if applicable, the disclosed principal, with the applicable resale
restrictions. Each certificate or other instrument for Warrant Stock issued upon
the exercise of this Warrant shall bear legends substantially to the foregoing
effect.

 

(b) Transferability. Subject to the provisions of Section 3(a) hereof, this
Warrant and all rights hereunder are transferable, in whole or in part, upon
surrender of the Warrant with a properly executed assignment (in the form of
Exhibit B hereto) at the principal office of the Company.

 

(c) Warrant Register. The Company will maintain a register containing the names
and addresses of the Registered Holders of this Warrant. Until any transfer of
this Warrant is made in the warrant register, the Company may treat the
Registered Holder of this Warrant as the absolute owner hereof for all purposes;
provided, however, that if this Warrant is properly assigned in blank, the
Company may (but shall not be required to) treat the bearer hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary. Any Registered Holder may change such Registered Holder’s address as
shown on the warrant register by written notice to the Company requesting such
change.

 

4. No Impairment. The Company will not, by amendment of its charter or through
reorganization, consolidation, merger, dissolution, sale of assets, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the holder of this
Warrant against impairment.

 

5. Termination.

 

(a) Unless terminated sooner in accordance with Section 5(b) below, this Warrant
(and the right to purchase securities upon exercise hereof) shall terminate on
December 28, 2037.

 



  4

   



 

(b) In the event of a Liquidity Event (as defined in the Company’s Certificate
of Designation of Series A Redeemable Convertible Preferred Stock), this Warrant
shall, if not exercised in connection with such Liquidity Event, terminate as of
the date of the consummation of such Liquidity Event. In the event of a
Liquidity Event wherein the consideration payable to the Company’s equityholders
does not consist of cash or marketable securities, the Company shall use
reasonable efforts to cause the acquirer in such Liquidity Event to assume the
Company’s obligations under this Warrant. If the acquirer so assumes the
Company’s obligations hereunder, the holder of this Warrant, upon the exercise
hereof at any time after the consummation of such Liquidity Event, shall be
entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise hereof prior to such consummation, the securities
or other property to which such holder would have been entitled upon such
consummation if such holder had exercised this Warrant immediately prior
thereto. If the acquirer refuses to so assume the Company’s obligations
hereunder, then as of the consummation of the Liquidity Event, this Warrant (and
the right to purchase securities upon exercise hereof) shall terminate in
exchange for a cash amount payable by the Company to the Registered Holder equal
to the Exercise Price multiplied by the number of shares of Warrant Stock then
exercisable under this Warrant immediately prior to the consummation of the
Liquidity Event. This Section 5(b) shall not apply to a merger effected
exclusively for the purpose of changing the domicile of the Company or to an
equity financing in which the Company is the surviving corporation.

 

(c) For purposes of this Warrant, the term “Expiration Date” shall mean the date
this Warrant terminates and expires in accordance with this Section 5.

 

6. Notices of Certain Transactions. In case:

 

(a) the Company shall set a record date for the holders of its Common Stock (or
other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right; or

 

(b) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation (other than a consolidation or merger in which the
Company is the surviving entity), or any transfer of all or substantially all of
the assets of the Company; or

 

(c) of the voluntary or involuntary dissolution, liquidation, or winding-up of
the Company (including a Liquidity Event),

 

then, and in each such case, the Company will notify the Registered Holder of
this Warrant specifying, as the case may be, (i) the record date for the purpose
of such dividend, distribution, or right, and stating the amount and character
of such dividend, distribution, or right, or (ii) the effective date on which
such reorganization, reclassification, consolidation, merger, transfer,
dissolution, liquidation, or winding-up is to take place, and the time, if any
is to be fixed, as of which the holders of record of Common Stock (or such other
stock or securities at the time deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation, or
winding-up) are to be determined. Such notice shall be provided at least twenty
(20) days prior to the record date or effective date for the event specified in
such notice.

 

7. Reservation of Stock. The Registered Holder may not exercise this Warrant
unless the Company has available authorized but unissued shares of Common Stock.
The Company will use commercially reasonable efforts, as soon as practicable
following the date hereof, to reserve and keep available, solely for the
issuance and delivery upon the exercise of this Warrant, such shares of Warrant
Stock as from time to time shall be issuable upon the exercise of this Warrant.

 



  5

   



 

8. Exchange of Warrants. Upon the surrender by the Registered Holder of any
Warrant or Warrants, properly endorsed, to the Company at the principal office
of the Company, the Company will, subject to the provisions of Section 3 hereof,
issue and deliver to or upon the order of such Registered Holder, at the
Company’s expense, a new Warrant or Warrants of like tenor, in the name of such
Registered Holder or as such Registered Holder (upon payment by such Registered
Holder of any applicable transfer taxes) may direct, calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant or Warrants so surrendered.

 

9. Replacement of Warrants. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and
(in the case of loss, theft, or destruction) upon delivery of an indemnity
agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.

 

10. No Rights as Shareholder. Until the exercise of this Warrant, the Registered
Holder of this Warrant shall not have or exercise any rights by virtue hereof as
a shareholder of the Company.

 

11. No Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise hereunder. In lieu of any fractional shares which
would otherwise be issuable, the Company shall pay cash equal to the product of
such fraction multiplied by the fair market value of one share of Common Stock
on the date of exercise, as determined in good faith by the Company’s Board of
Directors.

 

12. Amendment or Waiver. Any term of this Warrant may be amended or waived upon
written consent of the Company and the Registered Holder.

 

13. Representations of Registered Holder. The Registered Holder hereby
represents and warrants to the Company that:

 

(a) this Warrant and the Warrant Stock will be “restricted securities” as such
term is used in the rules and regulations under the Securities Act and that such
securities have not been and will not be registered under the Securities Act or
any state securities law, and that such securities must be held indefinitely
unless registration is effected or transfer can be made pursuant to appropriate
exemptions;

 

(b) the Registered Holder has read, and fully understands, the terms of this
Warrant set forth on its face and the attachments hereto, including the
restrictions on transfer contained herein;

 

(c) the Registered Holder is purchasing for investment for its own account and
not with a view to or for sale in connection with any distribution of this
Warrant and the Warrant Stock and it has no intention of selling such securities
in a public distribution in violation of the federal securities laws or any
applicable state securities laws; provided that nothing contained herein will
prevent the Registered Holder from transferring such securities in compliance
with the terms of this Warrant and the applicable federal and state securities
laws; and

 



  6

   



 

(d) the Company may affix the following legend (in addition to any other
legend(s), if any, required by applicable state corporate and/or securities
laws) to certificates for shares issued upon exercise of this Warrant:

 



 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”

 

“THE REGISTERED HOLDER UNDERSTANDS AND ACKNOWLEDGES THAT THESE SECURITIES WILL
BE SUBJECT TO CERTAIN RESALE RESTRICTIONS UNDER APPLICABLE SECURITIES LAWS IN
CANADA, THE TERMS OF WHICH MAY BE ENDORSED ON THE CERTIFICATES REPRESENTING THE
SECURITIES AS A PRINTED OR ELECTRONIC LEGEND, AND THE REGISTERED HOLDER AGREES
TO COMPLY WITH SUCH RESALE RESTRICTIONS. THE REGISTERED HOLDER ALSO ACKNOWLEDGES
THAT IT HAS BEEN ADVISED TO CONSULT ITS OWN INDEPENDENT LEGAL ADVISOR WITH
RESPECT TO THE APPLICABLE RESALE RESTRICTIONS AND THE REGISTERED HOLDER, IS
SOLELY RESPONSIBLE FOR COMPLYING WITH SUCH RESTRICTIONS AND THE COMPANY IS NOT
RESPONSIBLE FOR ENSURING COMPLIANCE BY THE REGISTERED HOLDER OR, IF APPLICABLE,
THE DISCLOSED PRINCIPAL, WITH THE APPLICABLE RESALE RESTRICTIONS.”

 



 

14. Headings. The headings in this Warrant are used for convenience only and are
not to be considered in construing or interpreting any provision of this
Warrant.

 

15. Governing Law. This Warrant shall be governed, construed, and interpreted in
accordance with the laws of the State of Nevada without giving effect to
principles of conflicts of law.

 

16. Successors and Assigns. Unless otherwise provided in this Warrant, the terms
and conditions of this Warrant shall inure to the benefit of and be binding upon
the permitted successors and assigns of the parties. Nothing in this Warrant,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Warrant, except as
expressly provided in this Warrant.

 

17. Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant, the balance of this Warrant shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.

 

18. Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Warrant, upon any breach or default of
any other party under this Warrant, shall impair any such right, power, or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent, or
approval of any kind or character on the part of any party of any breach or
default under this Warrant, or any waiver on the part of any party of any
provisions or conditions of this Warrant, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Warrant or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 



  7

   



 

19. Notices. Any notice, request, instruction, correspondence or other document
to be given hereunder by any party hereto to another (herein collectively called
“Notice”) shall be in writing and delivered personally or mailed by registered
or certified mail, postage prepaid and return receipt requested, by email or by
Federal Express, UPS, or other reputable overnight courier as follows:

 



IF TO THE COMPANY:

 

QuoteMedia, Inc.

 

 

 

17100 East Shea Blvd.

Suite 230

Fountain Hills, AZ 85268

Attn.: Robert J. Thompson

Email: rthompson@quotemedia.com

 

 

 

 

 

IF TO THE REGISTERED HOLDER:

 

_____________________________

 

 

 

_____________________________

 

 

 

_____________________________

 

 

 

Attn.: ________________________

 

 

 

Email: ________________________

 



 

Notice given by email shall be effective upon actual receipt if received during
the recipient’s normal business hours, or at the beginning of the recipient’s
next normal business day after receipt if not received during the recipient’s
normal business hours. All Notices by email shall be confirmed by the sender
thereof promptly after transmission in writing by registered or certified mail,
personal delivery, Federal Express, UPS or other reputable overnight courier.

 

[Remainder of Page Intentionally Left Blank]

 



  8

   



 

IN WITNESS WHEREOF, the Company has caused this Common Stock Warrant to be
signed on its behalf, in its corporate name, by its duly authorized officer, all
as of the day and year first above written.

 



 

QUOTEMEDIA, INC.

        By: /s/ R. Keith Guelpa

 

Name:

R. Keith Guelpa     Title: President          

 

 

Agreed and Acknowledged:

 

 

 

 

 

 

BRAVENET WEB SERVICES, INC.

 

 

 

 

 

 

By:

/s/ David M. Shworan

 

 

Name:

David M. Shworan

 

 

Title:

President

 



 



  9

   



 

EXHIBIT A

 

PURCHASE/EXERCISE FORM

 



To:

QUOTEMEDIA, INC.

Dated:



 

The undersigned, pursuant to the provisions set forth in the attached Warrant
No. [___], hereby irrevocably elects to (a) purchase _____ shares of the Common
Stock covered by such Warrant and herewith makes payment of $ _________,
representing the full purchase price for such shares at the price per share
provided for in such Warrant, or (b) upon approval of the Company, exercise such
Warrant for _______ shares purchasable under the Warrant pursuant to the Net
Issue Exercise provisions of Section 1(c) of such Warrant.

 

The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 13 of the Warrant and by its signature below
hereby makes such representations and warranties to the Company.

 



 

Signature: ________________________

   

Name (print): ______________________

 

 

  Title (if applic.): ____________________

 

 

  Company (if applic.): _________________



 



  A-1

   



 

EXHIBIT B

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED, _________________________________________ hereby sells,
assigns, and transfers all of the rights of the undersigned under the attached
Warrant with respect to the number of shares of Warrant Stock covered thereby
set forth below, to:

 



Name of Assignee

 

Address/Fax Number

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

Dated:________________

Signature:

 

 

 

 

 

 

 

 

 

 

 

 

Witness:

 

 



B-1



 